Title: To George Washington from Lieutenant General William Howe, 11 November 1776
From: Howe, William
To: Washington, George

 

Head Quarters [Dobbs Ferry, N.Y.]11th November 1776.
Sir,

The enclosed Letter having been intercepted and brought to me, I am happy to return it without the least Attempt being made to discover any Part of the Contents.
I was yesterday favored with your Answer to my Letter of the 8th, and am perfectly satisfied from your Assertion, that the Delay in the Exchange of Prisoners has not arose from any Disregard to the Agreement on your Part, but from the Neglect of those to whose Care the Arrangement of them has been entrusted—Give me Leave at the same Time to observe that this Measure, naturally so desirable to the Parties concerned, must be in a great Degree interrupted, if a general Exchange should remain an Object, to the Prejudice of Prisoners near at Hand, who upon the shortest Notice of their Ranks or Numbers might be relieved by an Equality of those in my Possession; and as I cannot foresee any Objection to an Exchange taking Place immediately, so far as may be conveniently effected, and as often afterwards as the Prisoners more remote shall arrive, I am willing to hope for your Concurrence in promoting the same.
You are pleased to say the Usage of War does not allow of an immediate Exchange of Prisoners, which I can by no Means agree to, the contrary being ever the Custom of Armies, between which an Exchange of Prisoners has been determined, as far as the Nature of Business may permit—And in Respect to Stragglers from your Army, since you have been pleased to say, I might have set you Examples of returning them, I am to inform you, that no Persons under that Description have fallen into my Hands—Such Men as have been lately taken in Arms as well as those who have been longer in Confinement, are solely detained for the Arrival of your Prisoners, in Consequence of Assurances received from you on that Subject.
I most undoubtedly could point out several Instances wherein the King’s Officers have not been treated with the Lenity and Humanity they had a Right to expect, but I am unwilling to dwell upon a Subject of Complaint, which I am fully satisfied will, as far as it lays in your Power, be removed.
I send at the Request of Major Stuart the enclosed Letter, and am with due Regard, Sir, your most obedient Servant

W. Howe

